DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 47-60 are pending.
Claims 47, 55, and 60 were amended.
Claims 1-46 were cancelled.

Claim Objections
Claim 60 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 2/17/2021. Accordingly, the objections to the claims have been withdrawn.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 60 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter III (US 20110213503 A1), herein referred to as Porter.
Regarding claim 60, Porter discloses a method of adjusting a person supporting appliance, e.g. a chair such as a wheelchair, the method comprising the steps: (a) providing a support surface having an outward facing attachment surface (see Fig. 1; support surface 13 face outwardly from the wheelchair); (b) placing at least two expandable bodies at a chosen position on the attachment surface (see para. [0038] and [0039]; air cells can be positioned where desired); and (c) altering a degree of expansion of at least one of the at least two the expandable bodies (see para. [0040]; pumps can adjust the patient support system at a desired pressure) to change a distance between the at least two expandable bodies. 

Examiner notes that the limitation merely reads on the arrangement of the air supply sub-systems where at least two air supply sub-systems placed on the seat and backrest of a wheelchair meets the limitations of the claim. Furthermore, Examiner notes claims containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Porter further discloses (d) fitting a cover to a person supporting appliance component, the person supporting appliance component having the attachment surface with at least one of the expandable bodies attached thereto (see para. [0038]; air cells can be contained in a mounting bag where they can be fastened to the wheelchair support surface via hook and loop fastener), wherein, the cover has an aperture that has dimensions that allow access for a person's fingers .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-49, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Porter III (US 20110213503 A1), herein referred to as Porter, in view of Sazonov (US 20150351981 A1).
Regarding claim 47, Porter discloses a posture support system for a person supporting appliance, e.g. a chair such as a wheelchair, the system comprising: a first module and a second module (52, see Fig. 6 and Fig. 7; air supply sub-systems; also see para. [0041]; a plurality of air supply sub-systems can be connected), each of the modules comprising: an expandable body (30; air cell), means for changing degree of expansion of the expandable body; a sensor configured to produce measurement data corresponding to the degree of expansion of the expandable body (120; pressure sensor), for example the sensor is a textile flexible pressure sensor; a processor arranged to process the measurement data generated from the sensor (110; computer can comprise a system processor, see para. [0051]); and wherein the expandable body of the first module and the expandable body of the second module are configured to change a distance between the expandable body of the first module and the expandable body of the second module in response to a change in degree of expansion of either of the expandable body of the first module and the expandable body of the second module; and wherein at least one of (1) as viewed from above, the first module is configured to expand outward in a first primary direction and the second module is configured to expand outward in a second primary 

Examiner notes that the limitation merely reads on the arrangement of the air supply sub-systems where at least two air supply sub-systems placed on the seat and backrest of a wheelchair meets the limitations of the claim. Furthermore, Examiner notes claims containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

Porter does not explicitly disclose a wireless communication unit arranged to transmit the measurement data wirelessly to a controller and receive control data to control the degree of expansion of the expandable body, said controller comprising one or more of: (i) a mobile telephone; (ii) a laptop computer; (iii) a PC; (iii) a mainframe computer. 



Regarding claim 48, Porter (in view of Sazonov) teaches a container for containing at least the expandable body and the means for changing the degree of expansion of at least one of the expandable bodies (Porter, see para. [0038] and [0039]; mounting bag, mounting sheets or covers over each of the air cells), wherein the container also contains at least one of the following: the sensor; the processor; the wireless communication unit; or any combination of. Porter discloses a mounting bag (see para. [0038]) as a container for containing the air cells of the system and also teaches a plurality of air supply sub systems each having a pump, air, cell, pressure sensor, and pressure releasing valve as seen in Fig. 6. It would have been obvious to a person having ordinary skill in the art to have the air supply sub systems each being encased in separate mounting bags for the purpose of facilitating a modular design.

Regarding claim 49, Porter (in view of Sazonov) teaches a means to connect the module to the person supporting appliance (Porter, see para. [0038]; teaches hook and loop fasteners for positioning air cells).

Regarding claim 51, Porter (in view of Sazonov) teaches the system comprises the controller (Sazonov, see 106; electronic control unit).

Regarding claim 52, Porter (in view of Sazonov) teaches at least one of the expandable bodies is an inflatable bladder (Porter, 30; air cells inflate) and the means for changing the degree of expansion of the inflatable bladder is a source of compressed gas, which comprises a pump (Porter, 50; pump is configured to provide the system with air at desired pressure).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Porter III (US 20110213503 A1), herein referred to as Porter, in view of Sazonov (US 20150351981 A1), and further in view of Wilker Jr. (US 20090093912 A1), herein referred to as Wilker.
Regarding claim 50, Porter (in view of Sazonov) does not explicitly teach a plurality of said modules and wherein the wireless communication unit of at least one of the modules is configured to communicate wirelessly to the wireless communication unit of at least one other of the modules. 

Wilker, however, teaches an air control system for therapeutic support surfaces comprising a plurality of nodes that further include an air supply, a microprocessor including a controller, memory, control logic and network interface (see para. [0015]) where the nodes can wirelessly communicate with one another (see para. [0042]) for the purpose of having the nodes work in . 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Porter III (US 20110213503 A1), herein referred to as Porter, in view of Sazonov (US 20150351981 A1), and further in view of Larson et al. (US 20080122267 A1), herein referred to as Larson.
Regarding claim 53, Porter (in view of Sazonov) teaches a covering that can be made of a variety of materials that includes a polyurethane coating (Porter, see para. [0039]). Porter, does not explicitly teach a shape memory component covering a surface at least one of the expandable bodies, the shape memory component comprising viscoelastic polyurethane foam.

Larson, however, teaches a turkey seat with memory foam comprising a seat a seat portion and backrest portion having layers comprising memory foam made of polyurethane (see para. [0043]; memory foam comprising polyurethane may be used in portable seats with rigid frames formed from aluminum) for the purpose of providing a comfortable seating position for a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient support system of Porter with the back rest comprising memory foam in order to facilitate a comfortable sitting position.

54 is rejected under 35 U.S.C. 103 as being unpatentable over Porter III (US 20110213503 A1), herein referred to as Porter, in view of Sazonov (US 20150351981 A1), and further in view of Koch (DE 102005011738 A1).
Regarding claim 54, Porter (in view of Sazonov) does not teach a rigid structure to which at least one of the modules is attached or are adapted to be attached, wherein the rigid structure comprises: a back support portion, for example the rigid structure comprises at least one lateral support portion connected to, and extending from, a lateral side of the back support portion, wherein the lateral support is adapted to pivot about the lateral side of the back support portion, e.g. the at least one lateral portion is adapted to pivot between a deployed position in which the at least one lateral portion extends outwardly from the back support portion and a stowed position in which the at least one lateral portion extends inwardly with respect to the back support portion.

Koch, however, teaches an orthopedic seat support that comprises a rigid backrest insert comprising aluminum sheet further comprising laterally attached panels that fold inwardly for the purpose of supporting the posture of a person sitting within (see attached English translation of application DE 102005011738 A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient support system disclosed by Porter with the rigid backrest insert as taught by Koch in order to support provide a posture supporting apparatus that can be used in a seat to better support a user with physical disabilities.

55 and 56 is rejected under 35 U.S.C. 103 as being unpatentable over Porter III (US 20110213503 A1), herein referred to as Porter, in view of Larson et al. (US 20080122267 A1), herein referred to as Larson.
Regarding claim 55, Porter discloses a posture support assembly for a person supporting appliance, e.g. a chair such as a wheelchair, the assembly comprising: an attachment surface (13; surface segments); at least two expandable bodies (see FIG. 2; a plurality of air cells 30) having an attachment arranged to attach to the attachment surface at a position that has two degrees of freedom on the attachment surface (see para. [0038]; air cells can be removably attached to the seat of a wheelchair via hook and loop fasteners); wherein the expandable bodies are configured to change a distance between at least two of the expandable bodies in response to changing a degree of expansion of either of at least one of the at least two expandable bodies; and wherein at least one of (1) as viewed from above, the first module is configured to expand outward in a first primary direction and the second module is configured to expand outward in a second primary direction opposite the first primary direction and toward the first module and (2) as viewed from a side, the first module is configured to expand outward in a third primary direction and the second module is configured to expand outward in a fourth primary direction generally orthogonal relative to the third primary direction. Examiner notes the limitations of condition (2) are met where the arrangement of the at least two air supply sub-systems placed on the seat and backrest of a wheelchair provide expansion in two directions that are generally orthogonal relative to each other. Furthermore, arrangement of at least two air supply sub-systems placed on the backrest achieves the recited limitation where a first module and a second module can be draped over the backrest and expand in opposite directions thereby meeting condition (1) of the limitation.

structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Porter teaches a covering that can be made of a variety of materials that includes a polyurethane coating (Porter, see para. [0039]) but does not explicitly teach a shape memory material arranged to: (i) fit over at least one of the expandable bodies when the at least one expandable body is attached to the attachment surface, and/or (ii) be coupled to at least one of the expandable bodies and, wherein the attachment surface is a surface of a component of the person supporting appliance that provides support to the person of a user of the person supporting appliance and wherein the shape memory material comprises viscoelastic polyurethane foam and a rigid structure to which the expandable bodies are attached or are adapted to be attached.

Larson, however, teaches a turkey seat with memory foam comprising a seat a seat portion and backrest portion having layers comprising memory foam made of polyurethane (see para. [0043]; memory foam comprising polyurethane may be used in portable seats with rigid frames formed from aluminum) for the purpose of providing a comfortable seating position for a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of 

Regarding claim 56, Porter (in view of Larson) teaches the attachment surface and the attachment together form a hook and loop attachment system (see para. [0038]; air cells can be removably attached to the seat of a wheelchair via hook and loop fasteners).

Claims 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Porter III (US 20110213503 A1), herein referred to as Porter, in view of Sazonov (US 20150351981 A1), and Koch (DE 102005011738 A1), and further in view of Adams (US 6312051 B1).
Regarding claim 57, Porter (in view of Sazonov and further in view of Koch) teaches a cover configured to fit over a component of a person supporting appliance, e.g. a chair such as a wheelchair (Porter, see para. [0039]; covering can be placed over air cells and over the seat and over the backrest and seat of the wheelchair where the air cells are fastened upon), the component having a posture support assembly (Koch, see Fig. 5; rigid insert 19 within padding), the posture support assembly comprising an expandable body, wherein, the cover is configured to fit over the component when the expandable body is in an unexpanded/stowed state and remain fitted to the component when the expandable body is in an expanded/deployed form (Porter, see para. [0038] and [0039]; cover is suggested to conceal the air cells of the patient support system) and, wherein the component is a back support (Porter, see Fig. 1; reference character 13 refers to the surface segments supporting a patient including a backrest and seat), a head support, a thoracic support, a neck support, a lumbar support, a foot support, or a pommel designed to fit between the legs of a user (Porter, backrest provides support for the back areas of a user including lumbar and thoracic regions) and/or one or more access openings, 

Porter does not explicitly teach the cover has one or more elasticated perimeter portions configured to engage the component when the expandable body is in the unexpanded/stowed state. 

Adams, however, teaches a seat cover for wheelchair comprising an elastic band (33; elasticated perimeter portion) that fastens the cover to a cushion of the wheelchair (see Col. 3, lines 23-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient support system of Porter with the elastic perimeter portion of the cover as taught by Adams in order to secure a cover to the seat components of the wheelchair.

Regarding claim 58, Porter (in view of Sazonov and Koch and further in view of Adams) teaches a person supporting appliance (Porter, see Fig. 1; wheelchair).

Regarding claim 59, Porter (in view of Sazonov and Koch and further in view of Adams) does not explicitly teach a set of instructions, wherein the set of instructions comprises instructions to: fit the cover to the component when at least one of the expandable bodies is in stowed state; and .

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments regarding the rejection of claims 47, 55, and 60, applicant argues that none of the references, alone or in combination, disclose each and every element of the amended independent claims 47, 55, or 60. Examiner respectfully disagrees since the amended claim limitations do not provide a structural distinction over the invention of Porter where mere arrangement of the disclosed patient support system meets the conditions claimed as presented in the rejection of claims 47 and 55 under 35 U.S.C. §103 and the rejection of claim 60 under 35 U.S.C. §102(a)(1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable support systems relevant in scope and structure to the claimed invention. The prior art relied upon for the rejections presented include Porter III (US 20110213503 A1), Sazonov (US 20150351981 A1), Wilker Jr. (US 20090093912 A1), Larson et al. (US 20080122267 A1), and Adams (US 6312051 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/1/2021